Citation Nr: 1706436	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-19 688	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson 

INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board denied this appeal in a July 2016 decision.  That same month, the Veteran asked for reconsideration, which was granted in October 2016.  Accordingly, this appeal is presently before an expanded panel of the Board, as provided by 38 U.S.C.A. § 7103(b).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

This issue requires additional development.  In April and July 2016 statements, the Veteran reported that he had been prescribed Metformin for his diabetes since January 2016.  Indeed, updated medical record show this prescription as of March 2016.  Accordingly, as the record suggests increased severity of his diabetes, an updated VA examination must be conducted.  Updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his diabetes, and make arrangements to obtain all records not already associated with the claims file.  

Ensure updated VA treatment records, dated from July 2016, are associated with the claims file.

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of his diabetes.  The examiner is asked to review the evidence prior to the examination.

A complete examination should be conducted.  Does the Veteran require insulin or oral hypoglycemic agent?  If so, provide an opinion as to when it was factually ascertainable that he had reached this level of severity.  Is he also required to regulate his activities?  If so, provide an opinion as to when it was factually ascertainable that he had reached this level of severity.  Has he had any episodes of ketoacidosis or any hypoglycemic reactions requiring hospitalization?

Please also provide a list of all complications, and their severity.  Does the Veteran have peripheral neuropathy or diabetic retinopathy, or any other complication resulting from his diabetes?  If so, please provide a listing of complications and their severity.

All opinions are to be accompanied by explanation.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


__________________________
S. L. KENNEDY
Veterans Law Judge
Board of Veterans' Appeals



_____________________________                   _____________________________
           P. M. DILORENZO		    BRADLEY W. HENNINGS 
           Veterans Law Judge 			Veterans Law Judge 
      Board of Veterans' Appeals     		      Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


